Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s argument in the response filed 6 June 2022 has been considered but if found not persuasive for the following reasons: 
Applicant argues that Deinert does not describe a channel sloped in a longitudinal direction (Page 9 of the remarks). Specifically, applicant indicates that the Office Action interpretation of the claim limitation refers to a transverse direction (or lateral) direction of the channel rather than the longitudinal direction; however, the argument is not persuasive because the claim language does not clearly convey what direction is intended to be the longitudinal direction. That is, applicant assert that one of ordinary skill in the art would understand that the longitudinal direction is “along a length of the channel and not across a width of the channel” however, the claim language does not specify that the longitudinal direction is “along a length of the channel”. The claim merely recites “the bottom of the channel sloped in a longitudinal direction toward the at least one drain hole”, not definitively stating what “a longitudinal direction” is relative to. In this case, the interpretation has been made that the longitudinal direction is the direction parallel to the length of the package as a whole. It is maintained that the prior art still meets the claim language in its broadest reasonable interpretation.  Additionally, applicant’s arguments are thus not commensurate in scope with the claims because the claims are open to construing the longitudinal direction in a different manner as argued by applicant.
For these reasons, the rejection over claims 2-4, 12-15 are maintained.   
Applicant argues that the Samuel reference does not properly teach the claimed “corner tab feature” (page 11 of the remarks). Applicant asserts that the tamper button 103 of Samuel does not prevent access of the ring-pull device such that it must be displaced and that a user only needs to grip tab 120 of Samuel.  However, the argument is not persuasive because it is maintained that the prior art discloses a “corner tab feature” that is displaced in order to access the ring-pull device. In this case, Marthouret already discloses a ring-pull device (see 7 of Fig. 4). Samuel is relied on to teach the “corner tab feature” which is construed to be the tab 120, and wherein the perforation strip 102 is construed to be analogous to the “ring-pull” device since it forms rounded tabbed structure with a rounded hole therein thereby creating a ring opening. In Samuels, the ring opening structure of the corner tab feature is only accessible when the corner tab feature 120 is displaced or lifted such that the edge of the hole (marked as 102B of Fig. 11) of the tab separates from the tamper button 103, thereby allowing access to the ring opening and being capable to function as a “ring-pull device”. For these reasons, it is maintained that Samuel meets the structures of the claim. 
In view of the responses above, the rejection over claims 5 and 16-21 are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792